              Case 2:19-cr-00159-RSL Document 47 Filed 09/18/19 Page 1 of 1



 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8
                                   Plaintiff,
 9
                                                                No. CR19-159RSL
                    vs.
10
                                                                MINUTE ORDER
      PAIGE THOMPSON,
11
                                   Defendant.
12

13          The following Minute Order is made and entered on the docket at the direction of the

14   HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:

15         A hearing on defendant’s Motion For Review of Detention Order (Dkt. # 44) has been scheduled

16 for Friday, October 4, 2019 at 11:00 a.m. in courtroom 15106 before the Honorable Robert S. Lasnik,

17 United States District Court Judge.

18         DATED this 18th day of September, 2019.

19

20                                                     /s/Kerry Simonds
                                                       by Kerry Simonds, Deputy Clerk
21                                                     To Robert S. Lasnik, Judge
                                                       206-370-8519
22

23

24

25

26   MINUTE ORDER
